ON MOTION TO DISMISS
PER CURIAM.
The appellant filed a notice of appeal from a nonfinal order determining that it is not entitled to workers’ compensation immunity as a matter of law. The appellant contends that the trial court made its determination based on section 905(a) of the Longshoremen’s and Harbor Workers’ Compensation Act1 rather than section 440.11 of the Workers’ Compensation Law.2 The appellees argue that this appeal should be dismissed because Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi) is limited by Mandico v. Taos Construction, Inc., 605 So.2d 850 (Fla.1992), to include only those orders denying immunity under section 440.11. We disagree and interpret the rule to include the order under review.
Motion denied.
RYDER, A.C.J., and FRANK and ALTENBERND, JJ., concur.

. 33 U.S.C.S. §§ 901-950 (Law Co-op. Supp. 1992).


. §§ 440.01-.60, Fla.Stat. (1991).